The amendment asked, consisted in substituting an amended complaint in lieu of the original, which the counsel represented to his Honor had been filed under a misapprehension of the facts of the case; the true state of which had come to light since the original was filed.
The Court allowed the amendment, from which order, defendants appealed.
The power of the Court below to allow the amendment, is the only question. And about that there is no doubt. The case of Robinson v.Willoughby, 67 N.C. 84, is decidedly in point in favor of the power.
There is no error. This will be certified.
PER CURIAM.                                              Order affirmed.